Exhibit 10.1

[COMPANY LETTERHEAD]

October 30, 2006

Gregory M. Ayers

7657 Via Vivaldi

San Diego, CA 92127

Re: Employment Agreement

Dear Greg:

As you know, you and CryoCor, Inc. (“CryoCor”) entered into a Fourth Amended And
Restated Executive Employment Agreement on November 30, 2002, which was amended
June 30, 2004 and March 21, 2006 (collectively the “Agreement”). The purpose of
this letter is to set forth an additional amendment to the Agreement, the terms
of which are set forth below. Except as specifically amended by this letter, the
terms of the Agreement shall remain in full force and effect.

Item 11 of the March 21, 2006 amendment is amended and restated as follows:
“Provided that you provide to Cryocor written or electronic confirmation of your
resignation of your position as a member of CryoCor’s Board of Directors (the
“Board”) before the next scheduled meeting of the Board on November 2, 2006, the
vesting of your Options that would have continued based on your continued
service as a member of the Board for so long as you remained a member of the
Board during the period from September 1, 2006 through August 31, 2007 (the
“Post-employment Board Service Options”) shall be immediately accelerated such
that you shall be fully vested as to the same number of shares as had you
continued serving as a member of the Board until August 31, 2007. In all other
respects the Post-employment Board Service Options shall be governed by the
terms of CryoCor’s 2000 Stock Option Plan or 2005 Equity Incentive Plan and the
applicable options agreements related thereto. Notwithstanding the foregoing,
this paragraph shall not apply to any option granted to you, if any, as a
non-employee director of CryoCor pursuant to CryoCor’s 2005 Non-Employee
Directors’ Stock Option Plan.”

This letter shall not affect your right to receive severance pay pursuant to the
Agreement and the Waiver and Release of Claims dated September 7, 2006 provided
by you to the Company.



--------------------------------------------------------------------------------

Please signify your agreement to the foregoing amendment by signing as indicated
below and returning your signature to me.

 

Sincerely,

CRYOCOR, INC.

/s/ Edward F. Brennan Edward F. Brennan Chief Executive Officer

In witness hereof, the parties have executed this amendment on the day and year
indicated below.

I have read and agree and consent to the foregoing amendment.

 

   

GREGORY M. AYERS

Dated:

  Nov. 1, 2006    

/s/ Gregory M. Ayers

 

   

CRYOCOR, INC.

Dated

  Oct. 31, 2006    

By:

  /s/ Edward F. Brenan         Edward F. Brennan         Chief Executive Officer